IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGC REGIONAL
COUNCIL OF CARPENTERS PENSION FUND, et al.,
Plaintiffs, Case 16 cv 9165

]udge Alonso

AMERICAN MECHANICAL, INC.,

\./V\-/\/\/\/\/\_/\_/\/\/

Defendant.

MOTION FOR ENTRY OF A PARTIAL IUDGMENT AND
TO OPEN DISCOVERY

 

Plaintiffs, by its attorney, David Whitfield, move this Honorable Court to
enter a partial judgment and open discovery in the pending matter, and in

support states

1. On l\/larch 7, 2019, this Court granted Plaintiffs’ motion for summary
judgment and granted Plaintiffs’ judgment in the amount of $53,225.63. Further, this

Court stated that Plaintiffs are granted 28 days to tile a motion for reasonable attorney’S

fees (Exhibit A, ]udgement and Docl<et Te><t)

2. The Defendant owes $26,754.25 for necessary and reasonable
attorney fees and costs Which are collectible under the terms of the Collective
Bargaining Agreement, the Trust Agreements, and 29 U.S.C. §ll?)Z(g)(Z)(D).
(E)<hibit B, Sworn Declaration of David Whitfield)

 

3. On l\/lay 23, 2017, this Court consolidated case 16 cv 9531 into case
16 cv 9165 (”ORDER. The Court therefore grants defendants motion 32 , finds
that this case is related to 16 CV 9531 Within the meaning of Local Rule 40.4 and
that 16 CV 9531 should be reassigned to this Court's calendar, and respectfully
requests that the Executive Committee so reassign 16 CV 9531. Once the case is
reassigned, the Court Will stay discovery in 16 CV 9531 pending its summary
judgment ruling in the instant case. Signed by the Honorable ]orge L. Alonso on
6/23/2017. Notice mailed by judge's staff (ntf,) (Entered: 06/23/2()1'7)”). This Court
found that both cases revolved around lthe central issue of Whether or not the
Defendant is bound by the terms of the Collective Bargaining Agreement. This
Court found it rational to stay discovery pending a ruling on that issue.

4. On l\/larch 7, 2019, this Court found the Defendant Was and is
bound to the Collective Bargaining Agreement. Therefore, Plaintiffs are entitled
to discovery to ensure the Defendant has complied With the terms and conditions

of the Collective Bargaining Agreement and Trust Agreements.

WHEREFORE, Plaintiffs pray that judgment be granted in the amount of

$79,979.88, that the stay of discovery is vacated, and this this case is reopened.

Respectively submitted,

[s[ David Whitfield
Attorney for Plaintiffs

David Whitfield

l\/chann, Ketterman & Rioux

111 E. Wacl<er Drive, Suite 2600
Chicago, lL 60601

(312) 251-9700 Fa>< (312) 251-9701

 

